DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks / Claim Interpretation
The Examiner would like to note that the method steps of claim 15 do not have to be given weight because there is no functional relationship between the medium and the computer (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The computer-readable digital storage medium serves as a support for the data (i.e. the bitstream) which is not used by the computer for any other purpose. However, in the interest of compact prosecution, the Examiner has still included citations below. The Examiner recommends adding instructions stored on the non-transitory computer-readable medium which cause a processor to generate a bitstream similar to paragraph [455] of the Applicant’s Specification as filed. 

Claim Objections
Claim 15 is objected to because of the following informalities:  the addition of a second instance of “medium” is unnecessary as the claim now states “A non-transitory medium computer-readable digital storage medium”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bross et al. (“Versatile Video Coding (Draft 5)”, JVET-N1001-v10, July 2, 2019), hereinafter Bross in view of Siekmann et al. (“CE6-2.1: Simplification of Low Frequency Non-Separable Transform”, JVET-O0094-r1, July 1, 2019, hereinafter, Siekmann. Bross and Siekmann were cited in the Applicant’s IDS dated 1/10/22, additional NPL documents of the cited references have been attached.

	Regarding claim 1, Bross discloses an image decoding method performed by a decoding apparatus, the method comprising: 
	obtaining intra prediction mode information and a Low Frequency Non-Separable Transform (LFNST) index (p. 259, section 8.7.4.2) from a bitstream (p. 2, section 3.14 and p. 127, section 8.1.1, first line); 
	deriving an intra prediction mode of a chroma block as a cross-component linear model (CCLM) mode based on the intra prediction mode information (p. 141, Table 8-5 and 8-6); 
	changing the intra prediction mode of the chroma block from the CCLM mode to a intra prediction mode of a luma block related with the chroma block (p. 141, Table 8-5 and 8-6); 
	determining an LFNST set including LFNST matrices based on the intra prediction mode of the luma block (p. 259, section 8.7.4.2); 
	selecting one of the LFNST matrices based on the LFNST set and the LFNST index (p. 259, section 8.7.4.2); 
	deriving transform coefficients (p. 255, 8.7.2, numeral 2) for the chroma block (p. 64, top and p. 8, section 3.137); and 
	deriving residual samples for the chroma block (p. 64, top) based on the transform coefficients (p. 255, section 8.7.2, numeral 2).  
	Bross discloses deriving transformed samples, deriving a LFNST matrix and applying a LFNST matrix (p. 259, section 8.7.4.2). Bross does not explicitly disclose deriving transform coefficients for the chroma block based on the selected LFNST matrix.
	However, Siekmann teaches a method comprising:
	deriving transform coefficients for the chroma block based on the selected LFNST matrix (Siekmann p. 1, section 1); and 
	deriving residual samples for the chroma block based on the transform coefficients (Siekmann p. 1, section 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bross’s method with the missing limitations as taught by Siekmann to achieve a clean design of the low frequency non-separable transform and increase coding efficiency (Siekmann p. 7, Conclusion and p. 1, Abstract).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving coding efficiency.

Regarding claim 2, Bross in view of Siekmann teaches the image decoding method of claim 1, wherein based on a split tree structure for a current block being a dual tree type, the LFNST index is received for each of the luma block and the chroma block (Bross p. 59).  

Regarding claim 3, Bross in view of Siekmann teaches the image decoding method of claim 2, further comprising: 
	obtaining residual information from the bitstream (Bross p. 259, section 8.7.4.2); 
	deriving transform coefficients for the current block based on the residual information (Bross p. 259, section 8.7.4.2 and p. 8, section 3.137 or Siekmann p. 1, section 1); 
	deriving a first variable related to whether a significant coefficient exists in a region excluding a DC region of the current block (Siekmann p.1, section 2 and p.2, section 2); and 
	deriving a second variable related to whether a significant coefficient exists in a second region other than a first region at a top-left of the current block (Siekmann p.1, section 2 and p.2, section 2); 
	wherein based on the first variable related to that the significant coefficient exists in the region excluding the DC region and the second variable related to that the significant coefficient does not exist in the second region, parsing the LFNST index (Siekmann p. 2, section 2).  
	The same motivation for claim 1 applies to claim 3.

	Regarding claim 4, Bross in view of Siekmann teaches the image decoding method of claim 3, wherein the transform coefficients are derived by applying an LFNST matrix derived based on the LFNST index to the transform coefficients in the first region (Bross p. 259, section 8.7.4.2).  

	Regarding claim 9, Bross in view of Siekmann teaches an image encoding method performed by an image encoding apparatus, the method comprising: 
	deriving an intra prediction mode for a chroma block as a cross-component linear model (CCLM) mode (Bross p. 141, Table 8-5 and 8-6); 
	deriving prediction samples for the chroma block based on the CCLM mode (Bross p. 141, Table 8-6); 
	deriving residual samples for the chroma block based on the prediction sample (Bross p. 255, section 8.7.2 and p. 6, section 3.109, p. 8, section 3.137); 
	changing the intra prediction mode of the chroma block from the CCLM mode to the intra prediction mode of a luma block related with the chroma block (Bross p. 141, Table 8-5 and 8-6); 
	determining a Low Frequency Non-Separable Transform (LFNST) set including LFNST matrices based on the intra prediction mode of the luma block (Bross p. 259, section 8.7.4.2); 
	deriving modified transform coefficients for the chroma block based on the residual samples, the LFNST set and the LFNST matrix (Bross p. 259, section 8.7.4.2 or Siekmann p. 1, section 1); and 
	encoding image information including the LFNST index related to the intra prediction mode and the LFNST matrix (Bross p. 2, section 3.14 and p. 3, section 3.44 and p. 127, section 8.1.1, first line).  
	The same motivation for claim 1 applies to claim 9.
	
	Regarding claim 10, Bross in view of Siekmann teaches the image encoding method of claim 9, wherein based on a split tree structure for a current block being a dual tree type, the LFNST index is encoded for each of the luma block and the chroma block (Bross p. 59).

	Regarding claim 11, Bross in view of Siekmann teaches the image encoding method of claim 10, further comprising: 
	deriving transform coefficients for the current block based on a primary transform for the residual samples (Bross p. 259, section 8.7.4.2 and Siekmann, p. 2, section 2); 
	deriving the modified transform coefficients based on the transform coefficients of a first region (Bross p. 259, section 8.7.4.2) at a top-left of the current block and the LFNST matrix (Bross p. 257, section 8.7.4.1); 
	zeroing out a second region of the current block in which the modified transform coefficients do not exist (Siekmann, p. 1, section 1 and fig. 2); and 
	constructing image information so that an LFNST index related to the LFNST matrix is signaled based on a significant coefficient existing in a region excluding a DC region of the current block and the zeroing-out is performed (Siekmann p. 2, section 2).  
	The same motivation for claim 9 applies to claim 11.

	Regarding claim 14, Bross in view of Siekmann teaches the image encoding method of claim 11, wherein the first region is derived based on a size of the current block (Siekmann p. 1 section 1), 
	wherein based on a height and width of the current block being greater than or equal to 8, the first region is a top-left, top-right, and bottom-left 4x4 areas within the top- left 8x8 area of the current block (Siekmann p. 1, section 1), and 
	wherein based on the width and height of the current block being 4 or more and the width or height of the current block being less than 8, the first region is the top-left 4x4 area of the current block (Siekmann p. 1, section 1).  
	The same motivation for claim 11 applies to claim 14.

	Regarding claim 15, Bross in view of Siekmann teaches a non-transitory medium computer-readable digital storage medium that stores a bitstream (Bross p. 69, section 7.4.2.1, NOTE 1) generated by a method, the method comprising: deriving an intra prediction mode for a chroma block as a cross-component linear model (CCLM) mode; deriving prediction samples for the chroma block based on the CCLM mode; deriving residual samples for the chroma block based on the prediction sample;   changing the intra prediction mode of the chroma block from the CCLM mode to a intra prediction mode of a luma block related with the chroma block; determining a Low Frequency Non-Separable Transform (LFNST) set including LFNST matrices based on the intra prediction mode of the luma block; deriving modified transform coefficients for the chroma block based on the residual samples, the LFNST set and the LFNST matrix; and encoding image information including the LFNST index related to the intra prediction mode and the LFNST matrix to generate the bitstream (see Remark / Claim Interpretation and cites for claim 9 above).
	The same motivation for claim 9 applies to claim 15.

Claims 5, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bross in view of Siekmann as applied to claim 3 above, and further in view of Koo et al. (Non-CE6: LFNST simplification based on the methods proposed in CE6-2.1a, JVET-O0209, July 5, 2019), hereinafter Koo. Koo was cited in the Applicant’s IDS dated 1/10/22, an additional NPL of Koo has been attached.


	Regarding claim 5, Bross in view of Siekmann teaches the image decoding method of claim 3, wherein the LFNST index is parsed based on the first variable being 0 (Siekmann p. 2, section 2).  
	Siekmann teaches conditional signaling of a LFNST index based on significant coefficients outside the first coefficient sub-group (Siekmann p. 2, section 2). Bross does not explicitly disclose wherein the first variable is derived as 0 based on an index of a subblock including a last significant coefficient in the current block being 0 and a position of the last significant coefficient in the subblock being greater than 0.
	However, Koo teaches a method wherein the first variable is derived as 0 based on an index of a subblock including a last significant coefficient in the current block being 0 and a position of the last significant coefficient in the subblock being greater than 0 (Koo p. 13, bottom), and wherein 
	the LFNST index is parsed based on the first variable being 0 (Koo p. 3, part (d)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Bross in view of Siekmann with the missing limitations as taught by Koo to improve coding efficiency as a result of reducing computation and latency in total transforms (Koo p. 13, top, Conclusion).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving coding efficiency.

Regarding claim 7, Bross in view of Siekmann and Koo teaches the image decoding method of claim 3, wherein the second variable is derived as 0 based on an index of the sub-block including the last significant coefficient in the current block being greater than 0 and a width and height of the current block being 4 or more (Siekmann p. 1, section 1 and Koo p. 13, bottom), 
	wherein the second variable is derived as 0 based on a size of the current block being 4x4 or 8x8 and a position of the last significant coefficient being 8 or more, and 
	wherein the LFNST index is not parsed based on the second variable being 0 (Siekmann p. 2, section 2 and Koo p. 3, part (d)).  
	The same motivation for claim 5 applies to claim 7.

	Regarding claim 12, Bross in view of Siekmann and Koo teaches the image encoding method of claim 11, wherein based on an index of a subblock including a last significant coefficient in the current block being 0 and a position of the last significant coefficient in the subblock being greater than 0, it is determined that the significant coefficient is present in a region except the DC region (Siekmann p. 2, section 2 and p. 3, fig. 4 and Koo p. 13, bottom), and 
	wherein the image information is configured such that the LFNST index is signaled (Siekmann p. 2, section 2 and p. 3, fig. 4 and Koo p. 13, bottom).  
	The same motivation for claim 5 applies to claim 12.

	Regarding claim 13, Bross in view of Siekmann and Koo teaches the image encoding method of claim 11, wherein based on an index of the sub-block including the last significant coefficient in the current block being greater than 0 and a width and height of the current block being 4 or more, it is determined that the zeroing-out is not performed (Siekmann p. 2 section 2 and Koo p. 13, bottom), and 
	wherein based on the size of the current block being 4x4 or 8x8 and the position of the last significant coefficient being 8 or more, it is determined that the zeroing-out is not performed (Siekmann p. 1, section 1 and Koo p. 13, bottom) and 
	wherein the image information is configured so that the LFNST index is not signaled (Siekmann p. 2, section 2 and Koo p. 13, bottom).  
	The same motivation for claim 5 applies to claim 13.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bross in view of Siekmann as applied to claim 3 above, and further in view of Sole et al. (U.S. 2012/0177129), hereinafter Sole.

Regarding claim 6, Bross in view of Siekmann and Koo teaches the image decoding method of claim 5. Bross does not explicitly disclose wherein the first variable is initially set to 1, and wherein the first variable is changed to 0 based on the significant coefficient existing in the region excluding the DC region.
However, Sole teaches, wherein the first variable is initially set to 1 (Sole [0059]), and 
	wherein the first variable is changed to 0 based on the significant coefficient existing in the region excluding the DC region (Sole [0059]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Bross in view of Siekmann and Koo with the missing limitations as taught by Sole to achieve more accurate probability estimation and improve coding efficiency (Sole [0059]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving coding efficiency.

	Regarding claim 8, Bross in view of Siekmann, Koo and Sole teaches the image decoding method of claim 7, 
	wherein the second variable is initially set to 1, and wherein the second variable is changed to 0 based on the significant coefficient existing in the second region (Sole [0059]).  
	The same motivation for claim 6 applies to claim 8.

Response to Arguments
Applicant's arguments filed 6/23/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 6-10 of the Applicant’s Response, the Applicant argues that the cited references do not teach the first deriving, changing and determining limitations of claim 1.
	The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific features of Tables 3 and 13 of paragraph [157] and [330] of the Applicant’s Specification as filed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Under the broadest reasonable interpretation of the current claim language of claim 1, Bross discloses deriving an intra prediction mode of a chroma block from the CCLM mode based on intra prediction mode information (p. 141), changing the intra mode of a chroma block to an intra mode of a luma block (p. 141 tables and accompanying description) and determining an LFNST set include LFNST matrices based on the intra prediction mode of the luma block (p. 141 and p. 259). Therefore, Bross teaches the argued limitations of claim 1 as currently written under the broadest reasonable interpretation of the claim language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coban et al. (U.S. 2012/0099646) discloses a position threshold of 8 ([0146] or [0156]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482